In the record there appears a special plea of former acquittal asserting that the accused had been indicted, tried and acquitted for making a false certificate as denounced by article 359, P. C., 1925. That plea, properly verified, might present a serious question, but in the absence of vertification, as provided by article 509, C. C. P., the trial court was not authorized to consider the plea, and his failure to do so presents no matter for review.
The interpretation of the word "another," as it appears in article 988, P. C., has given the members of this court much concern and difficulty. Whether the facts set forth in the indictment charge the offense of forgery is a subject upon which the writer is somewhat perplexed.
In the case of Mann v. People, 15 Hun., 155, discussed in the opinion of my Brother HAWKINS, there appear cogent reasons supporting the conclusion that the false certificate of Henry C. Mann, treasurer, would not support the conviction of forgery. The reasoning in the Mann case, supra, is applicable to the present appeal, though, in the statutes of New York, so far as the writer has been able to ascertain, the definition of the word "another," found in our statute (article 988, supra), is not embraced. While not without some doubt on the subject, I feel constrained to follow the reasoning and precedents in the case of Mann v. People, supra, the only precedents of which I am aware which decides the question involved. For that reason, I express my concurrence in the conclusion reached in the opinion of Judge HAWKINS, filed herein, to which reference is made.